             Case 5:20-cv-00341-F Document 19 Filed 08/07/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


 IDA GRAY,                                 )
                                           )
                   Plaintiff,              )
                                           )
 -vs-                                      )      Case No. CIV-20-0341-F
                                           )
 UNION PACIFIC RAILROAD                    )      No. CJ-2019-0173 in the District
 COMPANY, JOSHUA J. HALL and               )      Court for Grady County, Oklahoma
 JEFF HOWELL,                              )
                                           )
                   Defendants.             )

                                       ORDER

        In response to the court’s order of July 23, 2020 (doc. no. 17), Union Pacific
Railroad Company, the party which invoked this court’s jurisdiction by removing
this action to federal court, has now informed the court that it no longer asserts the
existence of diversity jurisdiction. Doc. no. 18. Diversity of citizenship was the sole
basis upon which federal jurisdiction was previously alleged to exist, and no other
basis for subject matter jurisdiction is apparent from the pleadings. Accordingly,
this court lacks jurisdiction. This action is hereby REMANDED to the District
Court of Grady County, State of Oklahoma, for lack of subject matter jurisdiction.
See generally, 28 U.S.C. §1447(c),(d).
        IT IS SO ORDERED this 7th day of August, 2020.




20-0341p006.docx
